Citation Nr: 1313297	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-48 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 2004 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2009, following issuance of the November 2008 rating decision, service treatment records not previously of record were associated with the file.  When VA receives or associated with the claims file relevant official service department records that existed but had not been previously associated with the file, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2012).  Furthermore, when new and material evidence is received prior to the expiration of the appeal period, such evidence is considered as though it had been received with the then-pending claim.  38 C.F.R. § 3.156(b) (2012).  Accordingly, not only must VA reconsider the Veteran's claim in light of the service treatment records received in March 2009, this review is undertaken as though such records were part of the initial claim.

In light of the additional evidence, the RO reconsidered the claim in an April 2009 rating decision.  Because additional evidence, specifically new service treatment records, were associated with the claims file within one year of the November 2008 rating decision, it is that rating decision which is currently on appeal and before the Board.  38 C.F.R. §§ 3.156(b) and 3.156(c) (2012).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of issue of entitlement to service connection for a left hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy. 

2.  The Veteran sustained a low back injury in service and had symptoms of low back pain in service.

3.  The Veteran does not have a diagnosed disability related to the low back.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided a VCAA notice letter to the Veteran in August 2008, prior to the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of her claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case the Veteran was provided with such notice, including the type of evidence necessary to establish a disability rating and effective dates in the August 2008 letter.

Here, the VCAA duty to notify was satisfied by way of the letter sent to the Veteran in August 2008 that addressed the necessary notice elements and was sent prior to the RO decision on appeal.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of the case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the veteran's claim." Golz at 1320, 21. 

Here service records have been obtained, as have records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.

The Board also notes that the Veteran was afforded a VA examination in April 2009 during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  Additionally, the examiner was a professional with the appropriate competency to comment on the Veteran's claimed disabilities and neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished; therefore,  appellate review may proceed without prejudice to the Veteran.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claims are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For these reasons, the Board finds that the duties to notify and assist the Veteran in this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Service Connection for Low Back Disorder

Entitlement to service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1376-77. 

Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

After a review of all the evidence, the Board finds that the Veteran did not engage in combat with the enemy.  The Veteran has not alleged that he engaged in combat with the enemy, or that the claimed disability was incurred in combat, nor has evidence been associated with the record which indicates that the Veteran engaged in combat during service.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application in this case.

The Veteran contends that she injured her low back during active service.  Specifically, in the initial August 2008 claim for service connection, she indicated that her low back symptoms began in April 2004.  She has also reported that symptoms began following a fall during basic training in 2004.

The Veteran's enlistment examination in April 2003 showed that her lower extremities, spine, and other musculoskeletal systems were all normal.  Furthermore, she affirmatively denied any history of recurrent back pain, other back problems, numbness or tingling as well as bone, joint, or other deformities. 

A veteran is presumed to have entered service in sound condition with respect to his or her health.  See 38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  Given the foregoing evidence, the presumption of soundness attaches and the Board finds that the Veteran entered service in sound condition with respect to her low back.

On review of the entire record, the Board finds that the Veteran had in-service low back injury and pain symptoms.  After enlisting in April 2004, the Veteran reported a three day history of lower back pain radiating to her left hip in May 2004, precipitated by sitting down and running.  The Veteran continued to report low back pain, and a July 2004 treatment note indicates a reported fall into a net three months prior, which led to a low back injury.  Low back pain was reported to be intermittent but not radiating and not chronic.  There was tenderness on palpation of the left paraspinal, but no neurologic symptoms and the lumbar and lumbosacral spine were normal.  Motion of the thoracolumbar spine was abnormal and caused pain.  Radiographic imaging three days later revealed a normal lumbosacral spine without evidence of fracture, bone defect, spondylolysis, or spondylolisthesis.

In September 2004, the Veteran again reported back pain and localized joint pain in the hip.  The Veteran indicated that low back pain had begun during basic training when, while carrying a rucksack, she fell onto a concrete surface and landed on her buttocks.  The assessment was lumbago.  A service treatment record from a week later recorded that the Veteran had fallen and injured her back nine days prior.  Low back pain was radiating to the buttocks, but was not chronic or intermittent.  Radiographic views of the lumbosacral spine revealed the vertebral bodies to be of normal height with adequate maintenance of the intervertebral disc spaces.  There was no evidence of traumatic, neoplastic or significant arthritic changes and the impression was of a normal lumbosacral spine.  It was also noted that a bone length study of the lower extremities showed there to be no significant leg length discrepancy.  In October 2004, the Veteran reported having fallen on to concrete while at school and landing on her back and left side.

In August 2005 the Veteran endorsed low back pain which had become sharp in the past day, making sleep difficult.  She said that the pain had been present since basic training and had only recently become worse with left leg numbness coming on after sitting or lying for 30 minutes.  Followup x-ray imaging was normal.

On pre-deployment health assessment in January 2006, the Veteran indicated that she had no medical problems.  However on post-deployment assessment in May 2006 she endorsed swollen, stiff and painful joints, as well as back pain.  In July 2006 she returned for a follow-up evaluation of hip and low back pain.  She had burning pain, numbness, and tingling bilaterally.  The assessment was of unequal leg length causing low back pain and somatic dysfunction. 

In April 2007, the Veteran presented with low back and left sacroiliac joint pain.  She described the pain as having been present for one year and onset gradually during basic training, but had been aggravated during her period of deployment.  A physical examination revealed full range of motion of the lumbosacral spine, with pain on right and left lateral flexion as well as right rotation.  On completion of the examination, the diagnosis was lumbar segmental dysfunction, sacroiliac dysfunction, myofibrositis, facet imbrication, and tendonitis of the left psoas muscle.  

Separate x-ray imaging in April 2007 reveled right and left femoral heads were within normal limits and no acute fracture was detected.  Sacroiliac joints were well preserved and there was no pathological calcification or abnormal soft tissue shadow observed.  The impression was of a suspect benign bone island along the left inferior ramus, but no other significant findings of pelvis and bilateral hip joints.  With regard to the lumbar spine, routine examination revealed that the vertebral bodies and interspaces were well maintained and the sacroiliac joints and transverse processes were unremarkable.  The impression was normal lumbar spine.

The Veteran reported a two week history of hip pain with no known injury in May 2007.  Three days later she reported that left hip pain had begun three years prior and had become worse on deployment.  In November 2007 the Veteran stated that ongoing hip and back pain had been aggravated while running.  Palpation of the lumbosacral spine revealed abnormalities and the lumbosacral spine exhibited muscle spasms.  The hips were tender on palpation but showed a normal appearance.  The assessment was joint pain localized in the hip, and lumbago.

On the June 2008 service separation examination, the Veteran endorsed recurrent back problems as well as numbness and tingling.  She stated that she had "sharp pain" in her lower back, left hip and tailbone.  The Veteran reported that the pain radiated down her leg and felt like tingling, burning, and numbness.  

In sum, in-service treatment records show a history of intermittent low back pain throughout service beginning in basic training.  It is unclear whether there was a single precipitating event or what the event may have been as the Veteran's reports include falling into a net, falling onto concrete, and having experienced no specific traumatic event at all.  A pathological source of the Veteran's reported pain was not identified following numerous in-service clinical examinations.

In this case, the Veteran's reports of pain are competent because pain is a symptom capable of lay observation.  So too are her reports that she fell during basic training and that pain became worse during and following her deployment to Iraq.  The Board also finds these reports to be credible.  In particular her in-service reports were made while seeking only medical treatment, not compensation, and to that end it seems likely that she would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.

Nonetheless, because it is observable with one of the five senses, a veteran is competent to report symptoms such as pain, and is competent to offer an opinion on a simple medical condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   Furthermore, reports relating to in-service symptoms and the timing of symptom onset are similarly competent.  However, the Veteran's statements averring to the etiology of the low back pain, namely that it is related to service, are not competent as the Veteran does not have the requisite medical expertise to make such a determination, including to make a diagnosis of current disability prerequisite to such opinion of nexus to service.  Jandreau, 492 F.3d 1372.

The Veteran's statements that her current low back pain is related to an in-service disease or injury are not competent because such opinion also involves making a current diagnosis of low back disability, then relating the specifically diagnosed low back disability to service.  Such a diagnosis would involve specialized testing such as MRI or X-ray, such as has been conducted in this case and has found no diagnosable disability.  A low back disability, which would involve a more generalized injury than the acute event of a broken bone, would require knowledge of which types of orthopedic injuries derive from trauma, what the likely growth periods are for such disorders, and would require an ability to discern generalized low back symptoms (such as pain, which is not a disability) that may or may not be due to trauma between underlying low back disability(ies), and to attribute a current disability to the in-service trauma, which involves eliminating age and other more likely factors.  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Nevertheless, based on a review of the foregoing post-service evidence, the Board finds that the Veteran does not currently have a diagnosed low back disease, including one for which service connection may be established.  On VA examination in April 2009, the Veteran again denied any specific injury to the low back and indicated that pain began during training but became worse after her 2006 deployment to Iraq.  During the examination, the Veteran endorsed stiffness and pain from the lumbar spine extending into the left leg.  She reported that this usually lasted for three to four days and she was unable to perform activities of daily living when symptoms were at their worst.  The VA examiner in April 2009 noted ranges of motion for flexion, extension, and rotation were normal bilaterally.  The examiner found no objective evidence of pain on motion, including following repetitive motion.  Vertebral bodes and interspaces were well maintained in the lumbosacral spine.  The overall impression was of a normal lumbar spine and the examiner's diagnosis was of lumbago.  In reaching this diagnosis the examiner pointed to imaging and clinical examinations which were negative for any disease of the lumbar spine.

The Board finds the April 2009 VA examination to be highly probative, and to outweigh any general lay statements of relationship of current disorder to service based on symptoms alone.  In particular, the VA examiner in April 2009 had the benefit of considering an accurate history of the Veteran's in-service injuries and symptoms.  The evidence available to the examiner included the claims file which held more than five years of well-documented medical history and reports of symptomatology.  Furthermore, the examiner's review included specific reference to MRI, x-ray, and bone scan evidence.  The fact that the examiner was able to review an accurate history makes the examiner's findings especially probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303.  Finally the Board notes that, as the VA examiner was a surgeon and medical doctor, he was well qualified by education and experience to assess and diagnose the Veteran's low back.

The Board's finding that the Veteran's pain has no underlying pathology is in part due to the diagnoses arrived at by the VA examiner of lumbago.  A diagnosis of lumbago does not amount to clinical diagnosis but are rather merely descriptions of pain.  "Lumbago is 'a nonmedical term for any pain in the lower back.'"  Lyles v. Shinseki, 2012 WL 6200488, 2 at Fn.4 (Vet. App. 2012) (unpublished) (citing Dorland's Illustrated Medical Dictionary (32d ed. 2012) at 1076.  Thus the competent medical evidence of record is sufficient to decide the claim because it shows no low back pathology representing a current disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Mitchell v. Shinseki, 25 Vet. App. 

32, 38 (2011) (holding that pain alone does not constitute function loss under VA regulations which evaluate disabilities based upon limitation of motion).  In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.


REMAND

Service Connection for a Left Hip Disorder

The Board finds that a VA examination is necessary to fulfill VA's duty to assist the Veteran under the VCAA.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court provided further guidance directing that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

Service treatment records show a history of in-service complaints and treatment relating to left hip pain throughout service and continuing into the present.  On VA examination in April 2009, the examiner noted objective evidence of pain with active motion of the left hip, but no additional pain or additional loss of range after repeated motion.  Anterior-posterior and frogleg x-ray imaging was reviewed and the morphology and position of the right and left femoral heads were within normal limits.  No acute fracture was detected, and bony pelvis, sacrum and ischia were intact.  There were two sclerotic foci detected along the inferior acetabulum on the left side which the examiner concluded were "most likely benign bone islands."  

Other than the benign bone structures, no significant findings were observed on x-rays, and the sacroiliac joints and transverse processes were unremarkable.  The final diagnosis was of idiopathic arthralgia of the left hip.  In reaching this conclusion, the examiner noted that during service the Veteran had had a complete "work-up" and that the symptoms were largely unchanged over a long period of time.  Additionally the examiner noted that bone scan was negative, there was no evidence of degenerative disease or fracture, and no limitations in range of motion.

In spite of the VA examiner's conclusions, private medical evidence submitted by the Veteran shows that, on seeking physical therapy treatment in May 2010, she reported left hip pain that had onset "several months ago."  There had been no improvement from Ibuprofen or physical therapy, and tenderness to palpation was noted at the left greater trochanter and ischial tuberosity.

In June 2010, the Veteran sought evaluation and treatment of a left "buttock strain," reporting an onset of pain in February 2006 with no known mechanism of injury.  Clinical findings were reported to be consistent with a musculoskeletal pattern of impaired joint mobility, motor function, muscle performance, and range of motion associated with localized inflammation.  On follow up appointment in July 2010, the Veteran reported that left hip pain had onset "several months prior" and included the hip and low back.  Diagnoses of enthesopathy of the hip region and disorders of the sacrum were given.  July 2010 private medical records also discuss diagnoses of hip bursitis and ischial tuberosity bursitis.

In July 2010, private examination revealed tenderness over the left sacroiliac joint and the Veteran was given injections into the left hip for treatment of pain.  The treating doctor assessed enthesopathy of the hip region.  X-ray and MRI imaging was reportedly normal and an assessment of enthesopathy of the hip region was made.

In this case, the claims file includes competent, if competing, evidence of a current diagnoses relating to the Veteran's left hip pain, and evidence of an in-service injury as reported by the Veteran and reflected in the service treatment records.  Additionally, there is a lay evidence that the current left hip disability may be associated with service.  However, in light of the conflicting prior medical opinions, the Board finds that the current medical evidence of record is insufficient to make a decision on the claim without further development.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Furthermore, the Veteran has identified treatment from Dr. John L. Stanton and additional records of Dr. Stanton's treatment, as well as VA treatment.  These records are not associated with the claims file, and should be so associated before continuing to adjudicate the claim.

Accordingly, the issue of service connection for a left hip disorder is REMANDED for the following action:

1.  The RO should ask the Veteran to identify any relevant medical records, private or VA, regarding the right hip disability and obtain copies of pertinent records from all identified treatment sources.  All records obtained should be associated with the claims file.  If any identified records cannot be obtained, this fact should be documented in the claims file.

2.  Following the above development, a VA examination of the left hip should be conducted.  Appropriate x-ray and/or MRI imaging should be ordered and all of the Veteran's current let hip symptoms reported.  The examiner should determine the nature of the Veteran's left hip disability, to include whether they agree with the diagnoses of enthesopathy, hip bursitis or ischial tuberosity bursitis.  If the examiner does not, they should state what, if any, current pathology of the left hip accounts for the Veteran's left hip pain.

If the examiner concludes that the Veteran has a current disability, the VA examiner should provide an OPINION as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's disability manifested by left hip pain had its clinical onset during active service.

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in their report. 

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and representative and they should be afforded a reasonable opportunity response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


